Citation Nr: 0419552	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  94-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling, 
to include restoration of a 30 percent evaluation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1966 
to November 1970. This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Initially, the issue on appeal was entitlement to an 
increased evaluation for PTSD, beyond 30 percent.  During the 
course of this appeal, the RO reduced the veteran's 
evaluation for PTSD to noncompensable, and then increased his 
evaluation to 10 percent.  Thus the issue currently on appeal 
is noted on the first page of this decision.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The record reveals that the RO has not complied with the 
directives of VCAA on the issue in question, and thus a 
remand is required.  Development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

The veteran has reported that he is receiving disability 
compensation from the Social Security Administration (SSA) 
for his psychiatric disability.  However, the record fails to 
contain a copy of the award determination from SSA or the 
records upon which the SSA based its decision to award the 
veteran benefits.  As such, these records should be obtained 
and incorporated into the claims file.   See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.   Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that most recently, the veteran has been 
examined by the VA in September 1998 and in April 2002 with a 
May 2002 addendum.  The September 1998 examination report 
shows that the claims file had been reviewed, and that 
psychological testing was accomplished.  The examiner 
reported that the results of the MMP12 and Mississippi Combat 
scale were invalid and that the veteran made an attempt to 
appear very ill. The examiner stated that malingering for the 
purpose of financial gain was suspected.  The examiner 
reported that the data did not support a finding of PTSD.  It 
was strongly recommended that the diagnosis be reviewed.  The 
GAF was 70 and it was noted that this was the examiner's best 
guess given the veteran's manipulative style.  The diagnoses 
were; polysubstance dependence, alcohol dependence, and 
adjustment disorder.  The examiner stated that if the veteran 
was unemployable, it was do to his substance abuse and 
lifestyle and not his PTSD.  The examiner did not indicate 
his professional rank or title in the examination report. 

In the April 2002 examination report, the examiner did not 
indicate if the claims file had been reviewed.  The examiner 
found that the veteran had adjustment disorder with mixed 
anxiety and depressed mood; PTSD, chronic; cannabis abuse in 
complete remission; cocaine dependence; and alcohol 
dependence in complete remission.  The GAF was noted to be 45 
to 50.  In the May 2002 addendum, the same examiner noted 
that the claims file had been reviewed.  The examiner 
reported that it was unclear as to whether the manifestation 
of PTSD were distinct from the other diagnostic findings.  
The examiner did not indicate her professional rank or title 
in the examination reports and she did not sign the reports.  

Every VA examination report must identify the examiner's name 
and professional rank or title, e.g., PA, RN, DO, MD, etc.  
This information is typically located on the title page of an 
examination report.  Every VA examination report also must 
contain the examiner's signature, except when the report has 
been transmitted via AMIE or CAPRI.  Electronically-received 
examination reports without signatures are acceptable since 
the signed copies will be maintained by the VHA examining 
facility.  See VBA's Adjudication Procedure Manual, M21-1, 
Part VI, para. 1.07(d) (Dec. 5, 2003).  

In view of the conflicting medical evidence and in light of 
the change in law brought about by the Veterans Claims 
Assistance Act of 2000 (VCAA), the Board will remand this 
case to ensure that there is compliance with the notice and 
duty-to-assist provisions contained in this law.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the appellant should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim regarding an increased evaluation 
and regarding the reduction of his 
rating, and the division of 
responsibilities between the appellant 
and VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the appellant to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the appellant in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The RO should obtain and associate 
with the claims file the SSA 
determination letter granting benefits to 
the veteran as well as the records upon 
which the Social Security Administration 
(SSA) based its decision to award 
disability benefits to the veteran.  If 
the search for the mentioned records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The veteran should be scheduled for a 
VA psychiatric examination to be 
performed by a board of two psychiatrists 
who have not previously examined him, if 
available.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The examiners must review the veteran's 
claims file, and a complete copy of this 
remand, in conjunction with the 
examination, and this must be noted in 
the examination report.  All indicated 
tests and studies must be accomplished.  
The examiners should evaluate the current 
severity of the veteran's service-
connected post-traumatic stress disorder 
and, to the extent possible, 
differentiate between the impairment in 
social and industrial functioning caused 
by post-traumatic stress disorder as 
distinct from that caused by any other 
non-service connected psychiatric 
disorders as well as by substance abuse.  
The report of examination should contain 
a detailed account of all manifestations 
of the post-traumatic stress disorder 
found to be present.  The examiners must 
comment on the extent to which post-
traumatic stress disorder affects 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning), with an explanation of 
the numeric code assigned, is to be 
included.  The examiners are requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
post- traumatic stress disorder in and of 
itself has causes total occupational 
impairment.  The examiners are also 
requested to differentiate between 
impairment caused by any other diagnosed 
psychiatric disability, including by 
substance abuse.  If the examiners 
determine that he/she is unable to 
differentiate between the impairment 
caused by post-traumatic stress disorder 
and non-service connected psychiatric 
disorders he/she should so indicate.  Any 
differences of opinion should, to the 
extent possible, be reconciled.  The 
examination report must identify each 
examiner's name and title.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the appellant 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  





Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



